PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/792,406
Filing Date: 24 Oct 2017
Appellant(s): Lauria et al.



__________________
Yuri Astvatsaturov
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed December 28, 2020.






(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 7/27/20 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
A) Appellant respectfully submits that one of ordinary skill in the art would not have modified D1 with D2, as suggested by the OA to arrive at the presently claimed configuration of claim 1.
1) Applicant’s Argument:
In rejecting claim 1, the OA first associates the disclosure of paragraphs [0055], [0127], and [0128] with the claimed feature of a cashier detector configured to detect a presence of the cashier at the transaction station. (OA pages 2-3). In these paragraphs, D1 discusses, and the OA notes, the output of RFID reader unit 1250 being monitored to detect for the presence of a user having an identification classification that has been assigned trumping status (e.g., trumping status over another user; see Dl paragraph [0135]).
Examiner’s Response:
In paragraph 0135, the term trumping status is used as a first step to identify employees.  It is used to classify the employees.  The actual reading of the tag to determine if it is valid takes place in paragraph 0128.
See [0135] In yet another embodiment "IT users" are assigned trumping status over other classifications of users so that at block 1302 device 100 determines whether a user falling into the "doctor" classification is present so that device 100 advances to block 1306 and remaining blocks to validate the decoded out tag data, conduct an authorization check and log in the detected user having the "IT" classification where an output of RFID reader unit 1250 indicates that a user having "IT" classification is in the vicinity of device 100.
See [ 0128] “At block 1306 device 100 reads user identification data from RFID tag 1262 and at block 1308 determines whether the tag data is valid.”

2) Applicant’s Argument:
Finally, the OA alleges that it would have been obvious to modify Dl with the teachings of D2 “because assigning specific functions to the device 100 (as the detector), and the rfid reader unit 1250 (as the reader) of [Dl] conserves power by reducing the duty cycle of the RFID reader and relying instead on the secondary detector most of the time.” (OA page 4).  However, this modification would render the new system inoperable to detect, via the cashier detector (which page 2 of the OA alleges is disclosed by Dl paragraphs [0055], [0127], and [0128]), the presence of the cashier at the transaction station by detecting an RFID tag associated with the cashier. 
Examiner’s Response:
The primary reference, Sauerwein, JR et al. teaches a “RFID based auto-login” system.  It comprises a device, incorporating a RFID reader unit, configured to automatically execute an Information Technology ("IT") management application program where device 100 determines that a certain employee is in the vicinity of device 100 and responsively changes a "present user" setting of device 100 to a setting corresponding to the employee determined to be in the vicinity of device 100(see e.g. paragraphs 0129, 0130)
The device 100 of Sauerwein, JR et al. can operate in an active operation state or a hibernate operating state based on the detection of an employee by the RFID reader unit.  The device works in combination with the RFID reader to save power(see e.g. paragraphs 0139, 0143 – Referring again to block 1358, it has been described herein that a monitoring of an output of RFID reader unit 1250 by data collection device 100 can cause device 100 to return to an active operation state from a hibernate operating state. In another embodiment of the invention, device 100 is configured so that a monitoring of RFID reader unit 1250 by device causes device 100 to change an operating state from powered down operating state to a powered up operating state. For example, data collection device 100 can be configured so that in a powered down mode sufficient power continues to be delivered to RFID reader unit 1250 such that RFID reader unit 1250 can detect the present of an employee in the vicinity of device 100 (e.g., within six inches of device 100, one foot of device 100, three feet, five feet, ten feet, etc.). Device 100 can be configured so that if RFID reader unit 1250 determines that an employee is in the vicinity of device 100 while device 100 is powered down device 100 automatically changes its operating state from a powered down operating state to a power up operating state (see e.g. paragraphs 0139, 0143). 
The secondary reference Watkins teaches a RFID tag reader operative for detecting and verifying the presence of identification tags (see col. 1, lines 53-55).  The RFID reader operates in two modes: 1) an activating or waking mode, and 2) a wait or sleep mode.
Watkins teaches a combination of a tag reader and a device/detector as one unit.   The detector detects a change in the sensing field of the RFID tag reader indicative of the possible entry of an identification tag into the reader's sensing field and deriving an enabling signal responsive to such a change. (See e.g. col. 1, lines 56-60).  The detector serves as part of the unit and shares power with the RFID reader (see e.g. col. 4, lines 17-34- If after an appropriate time no ID tag response is evoked by the reader's transmission, the reader outputs an OFF control signal to the power control switch. ----Upon completion of the access control cycle, the reader outputs the OFF control signal to the power control switch and is returned to a wait state. The tag reader 12 typically operates under control of a microprocessor, and the output of the OFF control signal at the appropriate time is accomplished by suitable programming of the microprocessor.
In Sauerwein JR et al., the RFID reader unit 1250 is indirectly affected by the device’s modes of operation (hibernate or power down mode, active mode), which supplies power to the RFID reader unit. Sauerwein JR et al., do not explicitly teach that the RFID reader unit 1250 changes mode based on the detection of the tag/employee/cashier.  
However, in Watkins, the modes of operation of the RFID tag reader directly change, based on the tag detection. (see col. 1, lines 51- 56 The present invention addresses the aforementioned need by providing a low power radio-frequency identification reader system which includes a RFID tag reader operative for detecting and verifying the presence of identification tags
(see also col. 2, lines 48-56 -This invention also extends to a method of operating a radio-frequency identification tag reader having a sensing field, comprising the steps of placing the RFID reader in a wait state or sleep mode, detecting the introduction of an object into the sensing field, activating or waking the radio-frequency reader for a relatively short period of time at least sufficient for evoking a response from an identification tag is present in the sensing field; and returning the radio-frequency proximity reader to the wait state or sleep mode).
The RFID reader in Sauerwein JR et al. can be modified with Watkins’s RFID reader as a direct way of reducing power in the RFID reader unit, therefore optimizing power saving. 

3) Applicant’s Argument:
Moreover, if the wait state / active state of D2 was implemented in the system of Dl, the resulting modification would further require a secondary non-RFID sensor commensurate with D2 (such as D2’s secondary detector 20) which would activate the RFID reader. Thus, this modified system would be even further differentiated from claim 1 where the cashier detector, by virtue of detecting an RFID tag, must employ an RFID reader. Said another way, D2 uses a secondary detector 20, such as a PIR, and which is not an RFID detector; and, placing this secondary (non-RFID) detector in the system of Dl would result in a different system than claim 1 because claim 1 requires detecting an RFID tag associated with the cashier. Therefore, this modified system would not teach the following features of claim 1: “a cashier detector configured to detect a presence of the cashier at the transaction station... a controller... further configured to operate the first RFID reader in a second mode when the cashier is not detected, wherein the controller is configured to detect, via the cashier detector, the presence of the cashier at the transaction station by detecting an RFID tag associated with the cashier.”
Examiner’s Response:
As described above, the RFID reader of Sauerwein, JR et al. works in combination with device 100 to save power (see e.g. paragraphs 0139, 0143).  The RFID device in Watkins works in combination with the detector as well.  Sauerwein JR. et al. teach “determining that a certain employee is in the vicinity of device using the RFID device”. 
 Watkins accounts for detecting the presence and the absence of a tag/employee/cashier. (see e.g. col. 4, lines 17-34- If after an appropriate time no ID tag response is evoked by the reader's transmission, the reader outputs an OFF control signal to the power control switch. ---- See e.g. col. 2, lines 43-47 the tag reader outputs a disabling or off control signal to the power control switch for returning the tag reader to a power limited wait state.
Use of a secondary detector is within the scope of at least claim 1 and is similar to what is described in paragraph 23 of the specification, which also describes use of a secondary detector.  It is also similar to what is claimed in claim 2 where the cashier detector includes a pressure mat.  In this case, Watkins teaches, even with the use of a secondary detector, the detection of a person’s RFID tag utilizing the RFID tag reader (col. 2, lines 15-21). “For this reason, in a preferred form of the invention, the RFID reader is a proximity reader designed to detect the presence of passive identification tags.”  See also col. 2, lines 30-40 where the secondary detector operates as a motion detector and the RFID reader verifies the presence of an ID tag.)
Therefore, it would have been obvious to modify the system of Sauerwein with the RFID device unit of Watkins in order to optimize power saving by reducing the duty cycle of the RFID reader and relying instead on the secondary detector most of the time, as taught in Watkins. (See e.g. col. 2, lines 8-14, 26-27).  

B. Dependent claim 6 is patentable over D1 in view of D2 and D4.
1) Applicant’s Argument:
 In any event, D1, D2, and D4, taken alone or in combination, do not suggest the features of claim 6. In particular, no portion of any of said references uses a second RFID reader to control a first RFID reader (e.g., place the second RFID reader in different modes of operation). Z) 2, column 1, lines 54-63 and column 4 lines 6-12, refer to a secondary detector (which is not an RFID detector) being used to control an RFID tag reader. For even further evidence that /)2’s secondary detector is not an RFID reader, see D2 column 2, lines 29-30, which gives examples of the secondary detector as “passive infrared, inductive, capacitive, microwave and ultrasound detectors.” More broadly, seeD2 column 2, lines 22-36, which generally discusses the secondary detector.
Examiner’s Response:
For clarification, claim 6 should be rejected under 35 U.S.C. 103 as being unpatentable over Sauerwein, JR. et al. (20070069030 Al), in view of Watkins (6,150,948).  It was inadvertently included under the header of claim 7, and 10.  Although Crooks is listed, Watkins is correctly cited as the reference relied upon to teach the limitation.
Regarding the limitation in claim 6, Sauerwein JR. et al. anticipate more than one reader units (see e.g. paragraph 0057 -Accordingly, where card reader unit 1350 is a Panasonic ZU-9A36CF4 Integrated Smart Reader, device 100 has dual RFID reader units; namely, RFID reader unit 1250 and the RFID reader unit incorporated in card reader unit 1350.(see e.g. paragraph 0057). 
Sauerwein, JR. et al., in view of Watkins further teach a RFID reader detecting and verifying the presence of identification tags.  It is possible that either unit (1250 or 1350) from Sauerwein, JR. et al., can be modified with the RFID unit taught by Watkins.
2) Applicant’s Argument:
Furthermore, replacing the secondary detector of D2 with an RFID reader would render D2 inoperable for its intended purpose: conserving power in the RFID reader. In this regard, D2, column 2, lines 23-27, explains, “the secondary detector should be chosen to draw little power as compared to the RFID reader so that a significant power savings can be realized by reducing the duty cycle of the RFID reader and relying instead on the secondary detector most of the time.” In other words, in D2, the purpose of the secondary detector is to save the system power by determining when the RFID reader should be switched to a higher duty cycle. If the secondary detector of D2 were switched out with a second RFID reader, this second RFID reader would consume as much power as the (first) RFID reader, and the purpose of saving the system power would thus be frustrated.
Examiner’s Response:
The Examiner disagrees that replacing the secondary detector of D2 with an RFID reader would render D2 inoperable for its intended purpose:  Please see the Examiner’s response in part A-3) above.

C. Dependent claim 7 and 10 are patentable over D1 in view of D2 and D4.
1) Applicant’s Argument:
Referring to claim 7, said claim includes, inter alia, that the first mode allows the first RFID reader to read an RFID tag associated with a product, and wherein the second mode prevents the first RFID reader from reading the RFID tag associated with the product. Appellant respectfully submits that the applied references, taken alone or in combination, do not teach these features.  Page 7 of the OA admits that D1 and D2 do not teach these features, but argues that D4 cures this deficiency of D1 and D2. Particularly, the OA argues that D4 paragraphs 0050-0053 teach these features. However, these portions of D4 do not teach an RFID reader at all, much less teach operating a RFID reader in two modes: one which allows the RFID reader to read a tag associated with a product, and one which prevents the RFID reader from reading the tag associated with the product.  In this regard, it should further be noted that these portions of D4 discuss a scanner 308 that detects motion, not an RFID tag reader that detects an RFID tag. Moreover, these portions of D4 are silent with respect to an RFID reader operating in two modes, one which allows an RFID tag to be read, and one which prevents the RFID tag from being read.

Examiner’s Response:
As best understood, the first mode (from claim 1) is activated when the cashier is detected.  According to claim 7, the first mode allows reading of a tag associated with a product.  Therefore, the cashier must be present to allow scanning of the product.  Sauerwein JR. et al., in view of Watkins, in view of Crooks teach the limitation as claimed.
Sauerwein JR. et al. teach [0103] in one embodiment device 100 is configured so that device 100 automatically enters form assisted data entry mode of operation when location data satisfies a predetermined criteria. 
[0104] In a form assisted data entry mode, as explained with reference to FIG. 7a-8c, device 100 displays on display 1094 a series of prompts requesting an operator to input data, including article ID data, into device 100 according to a specified routine. Step 1 required by form set 3002 requires a user to scan bar code of package 1202.
Crooks teaches [0024] FIG. 3 is a diagram illustrating components of a checkout station 300 including a POS system 304 and scanner 308, according to an example embodiment. The checkout station 300 may be a cashier-assisted checkout or SSCO terminal
[0029] The scanner 308 may be referred to as a barcode scanner or product scanner
[0050] Scanner 308 wakes up. When the scanner 308 includes a motion detector. Be default, the scanner 308 may go to sleep when it does not detect motion, and wakes up when it sees motion. [0051] Cashier logs in. The scanner 308 can detect the cashier logging in by one of several ways in different embodiments. For example: [0052] The POS system 304 sends an enable command to the scanner 308 after a long period of being disabled. The POS system 304 typically sends a disable command to the scanner 308 when the cashier logs off, and an enable command when the cashier logs on. [0053] The cashier logs in to the POS system 304 by scanning a barcoded ID badge that starts with a unique number prefix. The scanner 308 detects the barcode unique number prefix. 
The Examiner notes that Sauerwein JR. et al. teach a unit as a device, associated with a RFID reader.  The device has two modes of operation.  One mode is an assisted data entry mode of operation (cashier mode).  In a form assisted data entry mode of operation, a user/cashier is prompted to scan a barcode of a package. Sauerwein JR. et al. teach does not teach connection between the cashier logging and the scanner.  However, Crooks teaches when the cashier logs in (first mode), the scanner detects the cashier logging and is enabled.  When the casher logs off, the scanner is disabled (second mode), therefore preventing scanning of products.  Therefore, the combination of Sauerwein JR. et al., in view of Crooks anticipates the limitation of claim 7.

For the above reasons, it is believed that the rejections should be sustained.


Respectfully submitted,


/LUNA CHAMPAGNE/
Primary Examiner, Art Unit 3627






Conferees:


/FLORIAN M ZEENDER/Supervisory Patent Examiner, Art Unit 3627                                                                                                                                                                                                        
/Melanie Weinhardt/
RQAS, OPQA




Requirement to pay appeal-forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.